Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 1 of 18




                               U.S. DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              MIAMI-DADE DIVISION

                                             Case No.

      IGLESIA DE AVIVAMIENTO
      EMMANUEL, INC.,

            Plaintiff,

      vs.

      SCOTTSDALE INSURANCE
      COMPANY,

         Defendant.
      ___________________________________/

                COPIES OF ALL PROCESS, PLEADINGS AND ORDERS,
       WITH THE EXCEPTION OF DISCOVERY SERVED WITH THE COMPLAINT,
       IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT, MIAMI-
           DADE COUNTY, FLORIDA SERVED IN THE STATE PROCEEDINGS
    Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 2 of 18




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19963943
Notice of Service of Process                                                                            Date Processed: 06/18/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Scottsdale Insurance Company
                                              Entity ID Number 3286058
Entity Served:                                Scottsdale Insurance Company
Title of Action:                              Iglesia DE Avivamiento Emmanuel, Inc vs. Scottsdale Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Miami-Dade County Circuit Court, FL
Case/Reference No:                            2019-014006-CA-01
Jurisdiction Served:                          Florida
Date Served on CSC:                           06/18/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                         FL Chief of Financial Services on 06/14/2019
How Served:                                   Electronic SOP
Sender Information:                           Vargas Gonzalez Hevia Baldwin, LLP
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 3 of 18
                                                                                                  *19000156964*

 CEIILU FIN    F       I
 JIJ\f\f       \IRON1S
                   ERIDA




                                                                    CASE #:  2019-014006-CA-01
IGLESIA DE AVTVAMIENTO EMMANUEL, INC.
                                                                    COURT:   CIRCUIT COURT
                                                                    COUNTY: MIAMI-DADE
PLAINTIFF(S)                                                        DFS-SOP #: 19-000156964

VS

SCOTTSDALE INSURANCE COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT, DISCOVERY




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday, June
14, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Tuesday, June 18, 2019 to the
designated agent for the named entity as shown below.


              SCOTTSDALE INSURANCE COMPANY
              LYNETTE COLEMAN
              1201 HAYS STREET
              TALLAHASSEE, FL 32301




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                       Jimmy Patronis
                                                                       Chief Financial Officer



ANDREW VARGAS, ESQ.
TRUJILLO VARGAS GONZALEZ & HEVTA, LLP.
815 PONCE DE LEON BLVD., 3RD FLOOR
CORAL GABLES, FL 33134
                                                                                                        TSC




                                       Office of the General Counsel Service of Process Section
                                                                   -



                           200 East Gaines Street P.O. Box 6200- Tallahassee, FL 32314-6200 (850)413-4200
                                                -                                            -
       FilingCase 1:19-cv-22812-FAM
             #90852298                Document
                         E-Filed 06/10/2019    1-2 Entered
                                            03:56:22 PM on FLSD Docket 07/09/2019 Page 4 of 18
                 LIIN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

                 LiIN THE COUNTY COURT IN AND FOR MIAMI DADE COUNTY FLORIDA                                                                    a
                 DIVISION                                                                                                    CASE NUMBER
                                                                 SUMMONS 20 DAY CORPORATE SERVICE
                     CIVIL      LIOTHER                                                                                    2019-014006-CA-Ol
                                                                        (a) GENERAL FORMS
                EDISTRICTS
                 PLAINTIFF (5)                                          VS. DEFENDANT (5)                                         SERVICE
                IGLESIA DE AVIVAMIENTO EMMANUEL,                        SCOTTSDALE INSURANCE COMPANY,
                INC.,




                THE STATE OF FLORIDA:
                To Each Sheriff of the State:
                YOU ARE HEREBY COMMANDED to serve this summons and copy of the complaint or petition in
                this action on defendant(s): SCOTTSDALE INSURANCE COMPANY
      0
                BY AND THROUGH THE FLORIDA DEPARTMENT OF FINANCIAL SERVICES
      w
                CHIEF FINANCIAL OFFICER, 200 EAST GAINES STREET
      _)
      co        TALLAHASSEE, FL 32399-4201                                                                                                             0
                                                                                                                                                       C)
ZCU)                                                                                                                                                   -
wo
                Each defendant is required to serve written defense to the complaint or petition on
                Plaintiffs Attorney: Joanis Ruiz, Esq.

wW    Whose address is: Vargas Gonzalez Hevia Baldwin, LLP.
I—E c
                        815 Ponce De Leon Blvd., Third Floor
CD
w0u                     Coral Gables, FL 33134
DI

           C
                Within 20 days Except when suit is brought pursuant to s. 768.28. Florida Statutes, if the State of Florida, one of its agencies,
      or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
           '


<C o.
I— 0  When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days." after service of this summons
U)
U) W'a on that defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
    .2 service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for
W          U-
           w the relief demanded in the complaint or petition.
III




                                                 AMERICANS WITH DISABI                          1990 ADA NOTICE
                 If you are a person with a disability who needs any accoI1m''n in order to participate in this proceeding, you
                 re entitled, at no cost to you, to the provision of certain assistance. Please contact the Eleventh Judicial Circuit
                                                                                              1st
                  ourt's ADA Coordinator, Lawson E. Thomas Courthouse Center, 175 NW              Ave., Suite 2702, Miami, FL 33128,
                 elephone (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your scheduled court
                 ppearance, or immediately upon receiving this notification if the time before the scheduled appearance is less
                 ian 7 days; if you are hearing or voice impaired, call 711."


                CLK/CT. 314 Rev. 02/16                                                                       Clerk's web address: www.miami-
                dadeclerk.com
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 5 of 18



                                                       IN THE CIRCUIT COURT OF THE 11TH
                                                       JUDICIAL CIRCUIT IN AND FOR
                                                       MIAMI-DADE COUNTY, FLORIDA

   IGLESIA DE AVIVAMIENTO                              CIVIL DIVISION
   EMMANUEL, INC.,
                                                       CASE NO.:
                    Plaintiff,

   V.


   SCOTTSDALE INSURANCE COMPANY,

                   Defendant.




                                               COMPLAINT

            Iglesia De Avivamiento Emmanuel, Inc. (Plaintiff), hereby sues Defendant, Scottsdale

   Insurance Company (Defendant), and alleges as follows:

                                     PARTIES, JURISDICTION & VENUE

   1. This is an action for damages that exceed $15,000 but are less than $75,000 exclusive of

        interest, costs and attorneys' fees.

   2. Defendant is a Florida Corporation, organized and existing under the laws of Florida, qualified

        to do business in Florida, and has at all times material hereto been conducting business in

        Miami-Dade County, Florida.

   3. Venue is proper in Miami-Dade County, Florida because the contract, which forms the subject

        matter of this lawsuit, was executed in Miami-Dade County, Florida, the subject property is

        located in Miami-Dade County, Florida and Defendant has engaged in substantial and not

        isolated activity within Miami-Dade County, Florida, pursuant

        to Fla. Stat. § 48.193(2).
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 6 of 18



   4. All conditions precedent to the filing of this lawsuit have occurred, have been waived, or have

      been performed.

                                         GENERAL ALLEGATIONS

   5. At all times material hereto, in consideration of a premium paid by Plaintiff, there was in full

      force and effect a certain homeowners insurance policy issued by Defendant with a policy

      number of CPS2287300 (Policy).

   6. Plaintiff is not in possession of a full copy of the insurance policy sued upon herein and is

      therefore unable to attach a copy of the entire policy that forms the basis of this

      Complaint. However, Plaintiff hereby incorporates by reference the insurance policy pursuant

      to Fla. R. Civ. P. 1.350(a). A copy of the Policy will be obtained via Discovery.

   7. Accordingly, under the terms of the Policy, the Defendant agreed to provide insurance

      coverage to Plaintiff's property against certain losses. The damaged property is located at

      3001 N.W. 167th Terrace, Miami Gardens, FL 33055 (Property).

   8. On or about September 10, 2017, while the Policy was in full force and effect, the Property

      sustained a covered loss (Loss).

   9. Shortly thereafter Plaintiff reported the Loss to the Defendant.

   10. Accordingly, Defendant assigned claim number 01790785 and inspected the Property.

   11. Subsequently, Defendant failed to adequately indemnify Plaintiff for the Loss.

   12. By its failure to tender an appropriate amount to repair the Property, Defendant has materially

      breached the Policy.

   13. Defendant has failed to properly indemnify Plaintiff for their losses stemming from the Loss.

   14. Plaintiff has suffered and continues to suffer damages resulting from Defendant's breach of

      the Policy.

   15. Plaintiff was obligated to retain the undersigned attorneys for the prosecution of this action
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 7 of 18



      and is entitled to reasonable attorneys' fees pursuant to Fla. Stat. § 626.9373.

                                           COUNT I
                                      BREACH OF CONTRACT

           Plaintiff reincorporates paragraphs 1 through 15 as if fully set forth herein.

   16. It is undisputed that Plaintiff and Defendant entered into a written contract, the Policy, wherein

      Plaintiff agreed to pay a premium and in exchange Defendant agreed to insure the Property.

   17. Plaintiff has paid all premiums due and owing as contemplated by the Policy, thus, fully

       performing its obligations under the Policy.

   18. Further, at all times material hereto, Plaintiff has satisfied all post-loss obligations accorded in

      the Policy, including but not limited to: (i) promptly reporting the Loss to Defendant; (ii)

       providing all documents in their possession and control; and (iii) making the property available

      for inspection.

   19. Defendant has failed to properly indemnify Plaintiff for its losses stemming from the covered

       peril.

   20. As a result of the foregoing, Defendant has breached the Policy.

   21. As a direct and proximate result of Defendant's breach of the Policy, Plaintiff has sustained

       damages.
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 8 of 18



          WHEREFORE, Plaintiff, Iglesia De Avivamiento Emmanuel, Inc., respectfully requests

   that this Honorable Court enter judgment against Defendant, Scottsdale Insurance Company, for

   damages, plus interest, court costs and reasonable attorneys' fees pursuant to Fla. Stat. § 626.9373,

   and that the drafts for insurance proceeds comply with Fla. Stat. § 627.70121.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands trial by jury of all issues triable as a matter of right.

   Dated this day, June 10, 2019.


                                                  VARGAS GONZALEZ
                                                  HE VIA BALDWIN, LLP.
                                                  815 Ponce De Leon Blvd., 3rd Floor
                                                  Coral Gables, FL 33134
                                                  Tel: 305.631.2528
                                                  Fax: 305.631.2741
                                                  E-mail: service5@VargasGonzalez.com
                                                  E-mail: JRuizVargasGonzalez.com

                                          By:                 Is!_____
                                                  Joanis Ruiz Esq.
                                                               ,


                                                  Fla. Bar No.: 124234
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 9 of 18



                                                       IN THE CIRCUIT COURT OF THE
                                                       11TH JUDICIAL CIRCUIT IN AND
                                                       FOR MIAMI-DADE COUNTY,
                                                       FLORIDA
                                                       CIVIL DIVISION

                                                        Case No. 2019-014006-CA-01

       IGLESIA DE AVIVAMIENTO
       EMMANUEL, INC.,

             Plaintiff,

       vs.

       SCOTTSDALE INSURANCE
       COMPANY,

          Defendant.
       ___________________________________/

        DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND DEMAND FOR
             JURY TRIAL IN RESPONSE TO PLAINTIFF’S COMPLAINT

                Defendant, SCOTTSDALE INSURANCE COMPANY (“SCOTTSDALE”),

      hereby serves its Answer, Affirmative Defenses, Motion to Strike, and Demand for Jury

      Trial in Response to the Complaint filed by Plaintiff, IGLESIA DE AVIVAMIENTO

      EMMANUEL, INC. (“IGLESIA”), stating as follows:

                                PARTIES, JURISDICTION AND VENUE

                1.        Admitted that IGLESIA seeks an amount in excess of $15,000.00.

      Otherwise, denied that the facts developed to date establish that any amount is owed in this

      action.

                2.        Admitted that SCOTTSDALE is an insurance company qualified to do

      business in Florida and conducting business in Miami, Dade County, Florida. Otherwise,

      denied.
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 10 of 18



             3.      Admitted for jurisdictional purposes only.

             4.      Denied, as IGLESIA failed to protect the property from further damage.

                                   GENERAL ALLEGATIONS

             5.      Admitted that SCOTTSDALE issued a policy of insurance to IGLESIA,

      bearing policy number CPS2891173 for the property located at 3001 N.W. 167th Terrace,

      Miami Gardens, FL 33054 with effective dates of July 22, 2017 to July 22, 2018, in

      consideration for premium payments. Otherwise, denied.

             6.      Admitted that SCOTTSDALE will provide a copy of Policy No.

      CPS2891173 to IGLESIA. Otherwise, without knowledge, and, therefore, denied.

             7.      Admitted that Policy No. CPS2891173 provides certain coverages for the

      property located at 3001 N.W. 167th Terrace, Miami Gardens, FL 33054, subject to the

      terms, conditions, exclusions, and provisions therein. Otherwise, denied.

             8.      Admitted that SCOTTSDALE extended coverage for the covered portions

      of IGLESIA’s reported loss with an alleged date of September 18, 2017, otherwise, denied.

             9.      Admitted that IGLESIA reported a Hurricane Irma claim to SCOTTSDALE

      on September 22, 2017 with an alleged date of loss of September 18, 2017.

             10.     Admitted.

             11.     Denied.

             12.     Denied.

             13.     Denied.

             14.     Denied.

             15.     Denied.




                                                   2
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 11 of 18



                                   COUNT I - BREACH OF CONTRACT

              SCOTTSDALE reincorporates and re-avers its responses to Paragraphs 1 through

      15 above, as if fully set forth herein.

              16.     Admitted that SCOTTSDALE issued a policy of insurance to IGLESIA,

      bearing Policy Number CPS2891173 for the property located at 3001 N.W. 167th Terrace,

      Miami Gardens, FL 33054 with effective dates of July 22, 2017 to July 22, 2018, in

      consideration for premium payments. Otherwise, denied.

              17.     Admitted that paid premiums relative to Policy Number CPS2891173.

      Otherwise, denied, as IGLESIA failed to protect the property from further damage.

              18.     Denied, as IGLESIA failed to protect the property from further damage

                                       AFFIRMATIVE DEFENSES
                                        First Affirmative Defense

              19.     SCOTTSDALE has fully compensated IGLESIA for all covered damages,

      subject to the terms and conditions of the policy. Accordingly, IGLESIA’s claim is barred

      by the doctrine of accord and satisfaction.

                                        Second Affirmative Defense

              20.     IGLESIA failed to comply with all conditions precedent to the filing of this

      action. Specifically, IGLESIA reported the subject claim to SCOTTSDALE on February 5,

      2018 with a date of loss of January 9, 2018. The policy provides as follows:

              E. Loss Conditions

              The following conditions apply in addition to the Common Policy Conditions and the
              Commercial Property Conditions:

                                                      .   .   .

              3. Duties In The Event Of Loss Or Damage

                      a.   You must see that the following are done in the event of loss or damage to
                           Covered Property


                                                          3
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 12 of 18



                          :
                                                      .   .   .

                              (4) Take all reasonable steps to protect the Covered Property from
                              further damage, and keep a record of your expenses necessary to protect
                              the Covered Property, for consideration in the settlement of the claim.
                              This will not increase the Limit of Insurance. However, we will not pay
                              for any subsequent loss or damage resulting from a cause of loss that is
                              not a Covered Cause of Loss. Also, if feasible, set the damaged property
                              aside and in the best possible order for examination.

                                                      .   .   .

                                        Third Affirmative Defense

             21.     Portions of IGLESIA’s claim are not covered under the subject policy of

      insurance, as set forth in GHD, Inc.’s April 10, 2018 Roof Assessment Report. GHD, Inc.

      determined that portions of the claimed damage were the result of long-term roof leaks

      resulting from wear and tear and deterioration of the roof surface, which are not covered

      under the subject policy of insurance, as follows:

             CAUSES OF LOSS – SPECIAL FORM

             A.      Covered Causes Of Loss

             When Special is shown in the Declarations, Covered Causes of Loss means direct physical
             loss unless the loss is excluded or limited in this policy.

             B.      Exclusions

                                                      .   .   .

                     2.       We will not pay for loss or damage caused by or resulting from any of
                              the following:

                                                      .   .   .

                              d.       (1)      Wear and tear;

                                       (2)      Rust or other corrosion, decay, deterioration, hidden
                                                or latent defect or any quality in property that causes
                                                it to damage or destroy itself;

                                                      .   .   .

                     3.       We will not pay for loss or damage caused by or resulting from any of
                              the following, 3.a. through 3.c. But if an excluded cause of loss that is
                              listed in 3.a. through 3.c. results in a Covered Cause of Loss, we will pay
                              for the loss or damage caused by that Covered Cause of Loss.


                                                          4
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 13 of 18



                                                     .   .   .

                             c.       Faulty, inadequate or defective:

                                                     .   .   .

                                      (2) Design, specifications, workmanship, repair, construction,
                                          renovation, remodeling, grading, compaction;
                                      (3) Materials used in repair, construction, renovation or
                                          remodeling; or
                                      (4) Maintenance;

                                      of part or all of any property on or off the described premises.

                                                     .   .   .

             C.      Limitations

                     The following limitations apply to all policy forms and endorsements, unless
                     otherwise stated:

                     1.      We will not pay for loss of or damage to property, as described and
                             limited in this section. In addition, we will not pay for any loss that is a
                             consequence of loss or damage as described and limited in this section.

                                                     .   .   .

                             c.       The interior of any building or structure, or to personal
                                      property in the building or structure, caused by or resulting
                                      from rain, snow, sleet, ice, sand or dust, whether driven by wind
                                      or not, unless:

                                      (1)      The building or structure first sustains damage by a
                                               Covered Cause of Loss to its roof or walls through
                                               which the rain, snow, sleet, ice, sand or dust enters;

                                                     .   .   .

                                       Fourth Affirmative Defense

             22.     The scope and cost of repairs to the subject property as alleged by IGLESIA

      is not reasonable and/or necessary regarding the losses and services performed, as based on

      industry and community standards.

                                        Fifth Affirmative Defense

             23.     IGLESIA has failed to state a cause of action, as it failed to attach a copy of

      the policy of insurance to the Complaint, as required by Rule 1.130(a), Florida Rules of

      Civil Procedure.

                                                         5
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 14 of 18



                                     Sixth Affirmative Defense

             24.    IGLESIA’s action is barred by and subject to the terms of policy no.

      CPS2891173, including any and all exceptions, exclusions, limitations, and coverages

      provided thereunder and/or outlaw. SCOTTSDALE specifically reserves the right to raise

      any and all affirmative defenses available to it under policy number CPS2891173, which is

      incorporated by reference according to applicable Florida Law.

                                  DEMAND FOR JURY TRIAL

             25.    SCOTTSDALE hereby demands trial by jury on all issues so triable.

                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing has been
      electronically filed using the online CM/ECF Filing on the 8th day of July, 2019 to Joanis
      Ruiz, Esq., Vargas Gonzalez Hevia Baldwin, LLP; service5@VargasGonzalez.com,
      JRuizVargasGonzalez.com.
                                                  /s/Erin R. Kreiser
                                                  Andrew P. Rock, Esquire
                                                  Florida Bar No. 0656437
                                                  Erin R. Kreiser, Esquire
                                                  Florida Bar No. 108062
                                                  The Rock Law Group, P.A.
                                                  1760 Fennell Street
                                                  Maitland, FL 32751
                                                  Telephone: (407) 647-9881
                                                  Telecopier: (407) 647-9966
                                                  pleadings@rocklawpa.com
                                                  ekreiser@rocklawpa.com
                                                  lherbert@rocklawpa.com
                                                  Attorneys for Defendant,
                                                  Scottsdale Insurance Company
      ERK/lh




                                                  6
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 15 of 18



                                                     IN THE CIRCUIT COURT OF THE
                                                     11TH JUDICIAL CIRCUIT IN AND
                                                     FOR MIAMI-DADE COUNTY,
                                                     FLORIDA
                                                     CIVIL DIVISION

                                                      Case No. 2019-014006-CA-01

       IGLESIA DE AVIVAMIENTO
       EMMANUEL, INC.,

             Plaintiff,

       vs.

       SCOTTSDALE INSURANCE
       COMPANY,

          Defendant.
       ___________________________________/

                                    NOTICE OF APPEARANCE

                PLEASE TAKE NOTICE that Erin R. Kreiser, Esquire of The Rock Law Group,

      P.A. is appearing as counsel for Defendant, SCOTTSDALE INSURANCE COMPANY, in

      the above-styled cause of action. As such, please forward copies of all future pleadings,

      correspondence, etc. to Erin R. Kreiser, Esquire, The Rock Law Group, P.A., 1760 Fennell

      Street, Maitland, Florida 32751.

                          REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 16 of 18



                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing has been
      electronically filed using the online CM/ECF Filing on the 8th day of July, 2019 to Joanis
      Ruiz, Esq., Vargas Gonzalez Hevia Baldwin, LLP; service5@VargasGonzalez.com,
      JRuizVargasGonzalez.com.
                                                  /s/Erin R. Kreiser
                                                  Andrew P. Rock, Esquire
                                                  Florida Bar No. 0656437
                                                  Erin R. Kreiser, Esquire
                                                  Florida Bar No. 108062
                                                  The Rock Law Group, P.A.
                                                  1760 Fennell Street
                                                  Maitland, FL 32751
                                                  Telephone: (407) 647-9881
                                                  Telecopier: (407) 647-9966
                                                  pleadings@rocklawpa.com
                                                  ekreiser@rocklawpa.com
                                                  lherbert@rocklawpa.com
                                                  Attorneys for Defendant,
                                                  Scottsdale Insurance Company
      ERK/lh




                                                  2
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 17 of 18



                                                       IN THE CIRCUIT COURT OF THE
                                                       11TH JUDICIAL CIRCUIT IN AND
                                                       FOR MIAMI-DADE COUNTY,
                                                       FLORIDA
                                                       CIVIL DIVISION

                                                        Case No. 2019-014006-CA-01

       IGLESIA DE AVIVAMIENTO
       EMMANUEL, INC.,

             Plaintiff,

       vs.

       SCOTTSDALE INSURANCE
       COMPANY,

          Defendant.
       ___________________________________/
                             DEFENDANT’S NOTICE OF
                        DESIGNATION OF E-MAIL ADDRESSES

             Defendant, SCOTTSDALE INSURANCE COMPANY, by and through undersigned

      counsel, and pursuant to Fla. R. Jud. Admin. 2.516, hereby files this Notice of Designation

      of E-Mail Addresses for service by electronic mail in this action.

             Primary E-Mail Address:        pleadings@rocklawpa.com

             Secondary E-Mail Address:      ekreiser@rocklawpa.com

             Tertiary E-Mail Address:       lherbert@rocklawpa.com

      Service to any other e-mail addresses will not be considered proper service to the above-

      referenced rule.

                    REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK
Case 1:19-cv-22812-FAM Document 1-2 Entered on FLSD Docket 07/09/2019 Page 18 of 18



                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing has been
      electronically filed using the online CM/ECF Filing on the 8th day of July, 2019 to Joanis
      Ruiz, Esq., Vargas Gonzalez Hevia Baldwin, LLP; service5@VargasGonzalez.com,
      JRuizVargasGonzalez.com.
                                                  /s/Erin R. Kreiser
                                                  Andrew P. Rock, Esquire
                                                  Florida Bar No. 0656437
                                                  Erin R. Kreiser, Esquire
                                                  Florida Bar No. 108062
                                                  The Rock Law Group, P.A.
                                                  1760 Fennell Street
                                                  Maitland, FL 32751
                                                  Telephone: (407) 647-9881
                                                  Telecopier: (407) 647-9966
                                                  pleadings@rocklawpa.com
                                                  ekreiser@rocklawpa.com
                                                  lherbert@rocklawpa.com
                                                  Attorneys for Defendant,
                                                  Scottsdale Insurance Company
      ERK/lh




                                                  2
